Citation Nr: 0808931	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-26 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (RO) and Board remand.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.

The Board notes that, pursuant to Board remand, the RO issued 
a statement of the case with regard to the issue of 
entitlement to an initial compensable evaluation for left ear 
hearing loss in August 2007.  While the veteran did file a 
substantive appeal in September 2007 after issuance of the 
statement of the case, the veteran's substantive appeal noted 
that he did not wish to appeal all of the issues in the 
statement of the case.  Also, the statements provided by the 
veteran on the substantive appeal related only to the 
veteran's pending appeal for entitlement to service 
connection for post-traumatic stress disorder.  Accordingly, 
as the issue of entitlement to a compensable evaluation for 
left ear hearing loss has not been perfected, the issue is 
not before the Board.


REMAND

A review of the veteran's claims file reveals that this 
matter is not ready for appellate disposition.

In a September 2007 statement regarding the issue of 
entitlement to service connection for post-traumatic stress 
disorder, the veteran requested a Board hearing at the local 
RO.  No such hearing was provided.  Due process requires the 
veteran be provided with a hearing.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. §§ 20.700 (a), 20.703 (2007).  
Accordingly, the case is remanded for the following action:

The RO must contact the veteran to clarify 
what type of hearing he requested, to 
include a Travel Board hearing at the RO 
or a videoconference hearing.  Thereafter, 
the RO must place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of his 
September 2007 request for such a hearing.  
The veteran must be provided proper notice 
of the date and time of the scheduled 
hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



